34 F.3d 1071
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AMERICAN HOME ASSURANCE CO. et al., Plaintiff-Appellant,v.The GREYHOUND CORP., Defendant-Appellee.
No. 91-16710.
United States Court of Appeals, Ninth Circuit.
Argued March 11, 1993.Submission Deferred April 12, 1993.Submitted Aug. 9, 1994.Decided Aug. 12, 1994.

1
Before:  GOODWIN, NOONAN, and T.G. NELSON, Circuit Judges

ORDER

2
This case is hereby submitted as of August 9, 1994.


3
The judgment of the district court is AFFIRMED as to dismissal of the fraudulent conveyance claims but REVERSED as to the alter ego claim (the Third Claim for Relief in the appellants' Second Consolidated Amended Complaint).  The latter claim is REMANDED to the district court to be resolved on the merits.